Christiancy J.:
TTpon a careful examination of the evidence in this cause, we do not think it satisfactorily sustains the ease made by the bill. There is no direct or satisfactory evidence that the deed from Chipman Hopkins to his son (the defendant) was ever given up by the latter to the former, or that it was ever cancelled by the defendant’s consent. ■
As to the horse alleged in the bill to have been given by Chipman Hopkins to the defendant, as a consideration for relinquishing to the father his title to the farm, we think there is a preponderance of evidence that it was sold by defendant Us the agent of his father, and that the latter received the proceeds.
The evidence upon the point whether the farm had been given up to the father, and the trade abandoned, is very conflicting, and too inconclusive, in our opinion, to furnish a safe ground for divesting the record title to real estate. To divest such title on the grounds mentioned in the bill, upon parol evidence alone, the preponderance of evidence should be clear, and the evidence should be so convincing as to leave no reasonable doubt upon the mind.
The decree of the Circuit Court for the county of Oakland in Chancery must be reversed, and the bill dismissed, with costs to the defendant in both courts.
Martin Ch. J. and Campbell J. concurred.
Manning J. did not sit in this case.